         Case 4:18-cv-06972-JST Document 393 Filed 09/26/20 Page 1 of 4




     Robert C. Hilliard (pro hac vice)
1    HILLIARD MARTINEZ GONZALES LLP
2    719 S. Shoreline Blvd.
     Corpus Christi, TX 78401
3    Telephone: (361) 882-1612
     Facsimile: (361) 882-3015
4    bobh@hmglawfirm.com
5    Steve W. Berman (pro hac vice)
6    HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
7    Seattle, WA 98101
     Telephone: (206) 623-7292
8    Facsimile : (206) 623-0594
     Email: steve@hbsslaw.com
9
10   Attorneys for Plaintiffs
     [Additional Counsel listed on signature page]
11
12                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14
15   ADRIAN HOLLEY, et al.,                                   No. 4:18-cv-06972-JST

16                                         Plaintiff,         Hon. Jon S. Tigar
17
            v.                                                UNOPPOSED MOTION TO REMOVE
18                                                            INCORRECTLY FILED DOCUMENTS
     GILEAD SCIENCES, INC.,
19
                                         Defendant.
20
21
22
            COMES NOW Hiliard Martinez Gonzales LLP (“the Firm”) and respectfully requests that an
23
     order be granted to remove ECF Nos. 386 and 392 from the Holley v. Gilead Sciences, Inc., No. 4:18-cv-
24
     06972-JST docket on the grounds that a portion of each document was incorrectly filed. Docket Nos. 386
25
26   and 392 contain information designated by Defendant Gilead Sciences, Inc. (“Gilead”) as

27
28
                                                                                       No. 4:19-cv-06972-JST
         Case 4:18-cv-06972-JST Document 393 Filed 09/26/20 Page 2 of 4




     “CONFIDENTIAL” pursuant to the Protective Order entered in this matter (ECF No. 68), which should
1
     have been redacted and/or filed under seal.
2

3           On September 25, 2020, the Firm inadvertently filed an unredacted version of its Opposition

4    (ECF No. 386) to Gilead’s Motion to Admonish (ECF No. 345), along with several declarations. The

5    Declaration of R. Allan Pixton (ECF No. 392) also contains exhibits that were inadvertently filed not
6    under seal (Exhibits 6, 7, 9, 10, 11, 12, 13, 14, 15, and 19). Upon realizing this error on September 26,
7
     2020, the Firm immediately contacted the Court’s Clerk and Deputy, Mauriona Lee, and the Court’s
8
     Docketing and Docket Correction Clerk, Jacquelyn Lovrin and requested that the documents be
9
     made temporarily inaccessible. The email, which was copied to counsel for Gilead, advised the
10
11   Court’s clerks that the Firm was preparing a Motion to Remove Incorrectly Filed Documents, and

12   would file that today along with corrected versions of the pleadings, redacted and under seal.

13          Because the documents were inadvertently filed on the ECF system and should have, instead,
14
     been redacted and/or lodged under seal pending the Court’s determination of the administrative
15
     motion under Civil L.R. 79-5, Plaintiffs respectfully request that Docket Nos. 386 and 392 be
16
     permanently removed from the docket.
17
            Gilead does not oppose this motion.
18
     Dated: September 26, 2020                            Respectfully submitted,
19
20                                                        HILLIARD MARTINEZ GONZALES LLP

21                                                        By: /s/ Robert C. Hilliard
                                                             Robert C. Hilliard (pro hac vice)
22                                                        Katrina R. Ashley (pro hac vice)
23                                                        719 S. Shoreline Blvd.
                                                          Corpus Christi, TX 78401
24                                                        Telephone: (361) 882-1612
                                                          Facsimile: (361) 882-3015
25                                                        bobh@hmglawfirm.com
                                                          kashley@hmglawfirm.com
26
27
28
                                                                                          No. 4:19-cv-06972-JST
     Case 4:18-cv-06972-JST Document 393 Filed 09/26/20 Page 3 of 4




                                         R. Allan Pixton (pro hac vice)
1                                        HILLIARD MARTINEZ GONZALES LLP
2                                        444 West Lake Street Suite 1700
                                         Chicago, IL 60606
3                                        Phone: (312) 238-0295
                                         Facsimile: (312) 238-0309
4                                        apixton@hmglawfirm.com
5
                                         Steve W. Berman (pro hac vice)
6                                        Anne F. Johnson (pro hac vice)
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
7                                        1301 Second Avenue, Suite 2000
                                         Seattle, WA 98101
8                                        Tel: (206) 623-7292
                                         Fax: (206) 623-0594
9
                                         steve@hbsslaw.com
10                                       annej@hbsslaw.com

11                                       Shana E. Scarlett (SBN 217895)
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
12                                       715 Hearst Avenue, Suite 202
                                         Berkeley, CA 94710
13
                                         Telephone: (510) 725-3000
14                                       Facsimile: (510) 725-3001
                                         shanas@hbsslaw.com
15
                                         Attorneys for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    No. 4:19-cv-06972-JST
         Case 4:18-cv-06972-JST Document 393 Filed 09/26/20 Page 4 of 4




                                        CERTIFICATE OF SERVICE
1
2           I herby certify that on this 26th day of September, 2020, I electronically filed the foregoing with

3    the Court using the CM/ECF system, and thereby delivered the foregoing by electronic means to all

4    counsel of record.
5
                                                   /s/ Robert C. Hilliard
6                                                  Robert C. Hilliard

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                         No. 4:19-cv-06972-JST
